[2451] Separate appeal from the order entered March 20, 1959 denying defendant’s motion to dismiss the complaint is dismissed as the said order has been reviewed on the appeal from the judgment decided simultaneously herewith. [2452] Order entered March 20, 1959, denying the motion to dismiss the complaint is reversed on the law and the motion is granted. The order entered October 9, 1959 granting the plaintiffs a judgment on the pleadings and the judgment entered thereon are unanimously reversed on the law and the motion denied. Enter judgment accordingly (see Cariello v. City of New York, 10 A D 2d 846.) Concur- — -M. M. Frank, J. P., Valente, McNally, Stevens and Bergan, JJ. [15 Misc 2d 466].